Citation Nr: 0711933	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-31 382	)	DATE
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1966.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO in St. 
Louis, Missouri.  Subsequently the RO in Lincoln, Nebraska, 
took jurisdiction of the case.


FINDING OF FACT

During February 2007 the Board was notified that the veteran 
died in May 2006


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		

	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


